Hill, J.
Tom Trice was indicted for the murder of Henry Clark, and was tried and convicted, with the recommendation that his punishment be imprisonment in the penitentiary for life. A *785motion for a new trial having been overruled by the court, he excepted. The defendant does not complain that any error of law was committed in the trial of his ease. His sole contention is that the verdict of the jury, finding him guilty of murder, is unauthorized by the evidence, and that the evidence for the State, as a whole, would only authorize a verdict for manslaughter. The evidence for the State, on which a verdict of guilty of murder was asked, showed that the defendant and the deceased were both employees of an oil-mill and worked as part of the night shift. After the might’s work was done, the deceased, the defendant, and two or three of the other employees, who were eye-witnesses to the tragedy, were all in the bath-room bathing. Will Carter, for the. State (who is corroborated in every material respect by L. M. Cade), testified as follows: “I saw a difficulty between Tom Trice and Henry Clark; they got to arguing about the oil-mill business, and the argument got up about L. M. Cade. Clark said L. M. Cade could run the presses better than he could clean them; and Trice said, 'You had better wish you were as good an oil man as L. M. Cade.’ He was talking to Henry Clark. Henry bathing; myself and Tom had on his. clothes. I was in a tub of water, fixing to take a bath myself, and Henry was in the tub by me, and L. M. Cade was next to Henry Clark. He did not go on duty, he worked Thursday and did not work Thursday night. Wright Kucker was in his cupboard; he had finished bathing, and had on his clothes. Well, Henry Clark was naked, and started up the aisle about four feet wide, and Tom was standing about middle way, 10 or 15 feet to where Henry had to get his clothes, and they were still arguing, and Clark had to pass Tom, and Tom was standing to one side; and just as Clark turned to get by Tom, Tom had his knife' in his hand, and as he passed he struck at him, and he run out the door, and Clark run out behind him. From the bath-tub to the door you go out, I suppose, is about twenty-five or thirty-five feet or something like that. When Henry got out of the tub, I suppose Tom Trice was about seven or eight or ten feet up the aisle from Henry. Tom Trice had been down there ever since half past 5 o’clock. When Henry went down there to the bath-room, Tom Trice had his clothes on then, and had a knife in his hand, like he had been cutting him a chew of tobacco. I do not know what he had been doing in there all of that time. When Tom cut old man Henry was when Henry went *786to pass him. I reckon this was fifteen feet from the door. Henry’s clothes were right at the door, about the same distance, and it was about fifteen feet to where his clothes were. There was blood on that floor. Tom cut old man Henry with a pocket-knife. Old man Henry did not have anything in his hand at the time. I know, because he had just got out of the tub by me, and I did not see a thing. I know if he had had anything I could have seen it. When Tom cut him, he cut him right across the left breast. I did not see but one cut, and then he broke and run out and Clark behind.” The evidence further showed that the deceased was badly cut across the bowels from one side to the other. “He was cut, you might say, half in two,” according to one witness.
We have examined the evidence carefully; and while there is evidence to show that the deceased had a pair of brass knucks on his hand when found dead, perfectly nude, shortly after the homicide, and that the defendant had a wound on his head, made by some sharp, or semi-sharp instrument, yet we are of the opinion that the evidence is amply sufficient to support the verdict of guilty of murder, and that the court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.